Order granting temporary injunction modified so as to (1) eliminate the restrictions on the right to vote the shares of stock involved in this litigation; (2) require as a condition to the continuance of the temporary injunction that plaintiffs, within ten days from service of an order herein, together with notice of entry, shall deposit into court the alleged purchase price of such stock, namely, $200,000 or, in the alternative, give a sufficient surety company bond to secure the payment of such purchase price, or, in the further alternative, deposit into court marketable securities, or shares of stock of the American Trust Company, of the value of not less than twice the amount of the alleged purchase price of such stock; and (3) require that plaintiffs consent to an early trial following the joinder of issue, and the order is in all other respects affirmed, with $20 costs and disbursements to abide the event. Of course, we express no view with respect to the ultimate facts to be established on the .trial, namely, whether there is a contractual obligation and a fiduciary relationship. Concur — Peck, P. J., Breitel and Frank, JJ.; Cox, J., dissents in part and votes to deny an injunctive relief as against the defendants Goodstein and RosofL Settle order on notice.